IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

AARON MICHAEL TAYLOR,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2029

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 20, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Aaron Michael Taylor, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

WOLF, WETHERELL, and MARSTILLER, JJ., CONCUR.